THE THIRTEENTH COURT OF APPEALS

                                       13-19-00300-CV


                      In re The Commitment of Bartolo Andrew Resto


                                      On Appeal from the
                           66th District Court of Hill County, Texas
                            Trial Court Cause No. CV433-18DC


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

February 4, 2021